Citation Nr: 0120691	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  97-22 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for a 
low back disability.  

2.  Entitlement to an increase in a 10 percent rating for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from April 1961 to May 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) partly on appeal from a November 1996 RO rating 
decision which denied an increase in a 10 percent rating for 
the veteran's service-connected low back disability.  A July 
1997 rating decision increased the low back disability 
evaluation from 10 percent to 20 percent.  In July 1999, the 
Board remanded this issue to the RO for further development.  
The veteran also appeals a June 2000 RO rating decision which 
denied an increase in a 10 percent rating for his service-
connected right shoulder disability.  

The present Board decision addresses the issue of an 
increased rating for the low back disability.  The issue of 
an increased rating for the right shoulder disability is the 
subject of the remand at the end of the decision.


FINDINGS OF FACT

The veteran's service connected low back disability (lumbar 
spine strain with disc degeneration at L2-L3 and hypertrophic 
changes at L4-L5) is manifested by severe intervertebral disc 
syndrome, severe lumbosacral strain, and severe limitation of 
motion.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for a low back 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 
(2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1961 through May 
1988, when he retired.  His service medical records indicate 
that he was treated for a low back disorder on numerous 
occasions.  

In October 1988, service connection was granted for lumbar 
strain.  A noncompensable disability rating was assigned.  

Post-service medical records from the late 1980s to the mid 
1990s show treatment for low back and other conditions.

The veteran underwent a VA spine examination in March 1995.  
The diagnoses included discogenic disease of the lumbar spine 
by history.  A March 1995 radiological study indicated that 
there were hypertrophic changes noted involving the articular 
facets on the left L2-L3 where a minor anomaly (incomplete 
development) was suspected to involve the inferior articular 
facet of L2, and it was also noted that there were minimal 
hypertrophic changes at L4-L5.  

A June 1995 rating decision recharacterized the veteran's 
service-connected low back disability as lumbar spine strain 
with disc degeneration at L2-L3 and hypertrophic changes at 
L4-L5.  The disability rating was increased from 
noncompensable to 10 percent.  

In September 1996, the veteran submitted his current claim 
for an increased evaluation for his service-connected low 
back disorder.  

In his May 1997 substantive appeal, the veteran reported that 
he had difficulty with sitting and standing for any length of 
time.  He also reported that he had difficulty with walking 
distances as well as problems with lifting anything 
significant.  The veteran further stated that he was in 
almost constant pain.  

The veteran underwent a VA spine examination in June 1997.  
He reported that he had chronic pain in the right lower back 
region as well as in the right hip region.  The veteran 
described the pain as constant and only varying in severity.  
He also stated that he had limited ability to bend, lift, or 
carry.  The veteran further noted that any prolonged sitting, 
standing, or walking caused increased pain.  He indicated 
that he also had pain in the right hip region as well as 
numbness and tingling.  The examiner reported that the 
veteran moved somewhat slowly and stiffly with a definite 
antalgic limp on the right.  No spasm was noted, but the 
examiner reported that the veteran had marked focal 
tenderness to palpation in the right lower lumbar and right 
superior S-I joint region.  As to range of motion, the 
veteran demonstrated only 55 degrees of lumbar flexion with 
complaints of pain on motion.  Extension was 20 degrees also 
with pain on motion.  The examiner further noted that the 
veteran had complaints of marked pain on motion of the right 
hip, but that he appeared to have full range of motion.  
There was rather significant tenderness to palpation over the 
area of the right greater trochanter.  The examiner reported 
that on supine straight leg raising, the veteran had 
complaints of back pain with raising of either leg.  The 
impression was chronic lumbar syndrome with service-connected 
lumbar strain with minimal disc degeneration at L2-L3 and 
hypertrophic changes at L4-L5.  Probable right S-I joint 
dysfunction and trochanteric bursitis of the right hip were 
also noted.  The examiner commented that, as to functional 
impairment, the veteran had markedly limited ability to bend, 
lift or carry as well as to sit, stand or walk for any 
prolonged periods.  It was also noted that the veteran had 
complaints of radicular type pain in his right leg although 
the neurological evaluation revealed that reflexes and 
sensation testing indicated no definite evidence of sciatic 
neuropathy.  A June 1997 radiological report, as to the 
veteran's lumbar spine, indicated that the vertebral body 
heights and alignment were normal and that there were some 
reactive changes in the posterior interfacial joints of the 
lumbosacral junction.  

A July 1997 addendum report of a magnetic resonance imaging 
study, as to the veteran's lumbar spine, notes an impression 
of no focal intervertebral disc herniation, probable 
arachnoid diverticulum or Tarlov's cyst in the upper sacral 
region (unchanged from 1993 and likely representing an 
incidental finding), and no detrimental changes from a 1993 
outside examination.  

A July 1997 rating decision increased the disability rating 
assigned for the veteran's service-connected low back 
disability from 10 percent to 20 percent.  

VA treatment records dated from November 1996 to December 
1999 refer to continued treatment.  A September 1999 
treatment entry notes that the veteran complained of low back 
pain with pain down the back of his right lower extremity 
into his foot.  The examiner reported that the veteran's back 
was tender in the lower lumbar and right buttock area.  
Flexion was 30 degrees and extension was 10 degrees.  The 
assessment included probably lumbar disc disease.  

The veteran underwent an additional VA spine examination in 
February 2000.  He reported that he continued to have chronic 
pain with pain into the right "hip" and leg.  It was noted 
that when describing the right "hip" pain, the veteran 
actually pointed to the lower back and the S-I joint region.  
The veteran also described morning stiffness and pain.  The 
examiner reported that the veteran moved about somewhat 
slowly and cautiously with a slight limp on the right.  The 
veteran was able to stand erect and there was no spasm or 
tenderness noted on examination of the back.  As to range of 
motion of the lumbar spine, the veteran had 50 degrees of 
flexion, 15 degrees of extension, and 15 degrees of right and 
left lateral bending.  The examiner noted that the veteran 
had increased pain on all range of motion testing.  There was 
also slight tenderness to palpation over the right greater 
trochanter.  The impression was chronic low back pain 
syndrome with a history of service-connected disc 
degeneration at L2-L3 and hypertrophic changes at L4-L5.  The 
examiner commented that the veteran had pain on range of 
motion testing as noted and that the veteran's pain could 
certainly further limit his functional ability during flare-
ups or with increased use.  The examiner indicated that it 
was not feasible to attempt to express such in terms of 
additional limitation of motion as it could not be determined 
with any degree of medical certainty.  The examiner further 
remarked that no demonstrable exercise fatigability, 
incoordination or weakened movement was noted.  

The veteran also underwent a neurological examination for the 
VA in February 2000.  He reported that the had chronic low 
back pain radiating into the right lower extremity.  The 
veteran described the pain as varying in severity from mild 
to severe and indicated that the pain radiated from the right 
buttock into the posterolateral thigh and leg region into the 
lateral sole of the foot.  The veteran also reported some 
cramping sensation in the right leg as well as tightness 
around the right lower thigh region.  The veteran further 
described a burning sensation in the lateral aspect of the 
right lower extremity extending from the lateral thigh to the 
lateral leg, lateral foot and into the fifth and first toes.  
He reported that the low back pain was increased on sitting 
or prolonged standing and that he would have pain in the 
right lower extremity provoked by turning or twisting 
movements.  

The examiner reported that the sensory examination revealed 
decreased pinprick along the right lateral thigh, leg, and 
foot (L5 distribution, primarily).  Otherwise, it was 
reported that pinprick, vibration, proprioception, and cold 
appeared to be intact.  The examiner noted that the veteran 
guarded testing of his right lower extremity due to pain and 
that he was not able to perform heel to toe walking due to 
pain.  Deep tendon reflexes were 1 to 2+ and equal except for 
1+ to trace ankle jerks, bilaterally.  The examiner noted 
that the veteran's toes were downgoing and that the Romberg 
test was negative.  The examiner further indicated that the 
veteran had decreased range of motion of the low back and 
neck regions with palpable muscle spasms.  A positive 
straight-leg raising test was noted on the right at 45 
degrees.  The examiner further stated that other than 
problems related to right lower extremity pain, no focal 
motor weakness was found.  The impression was chronic low 
back pain with evidence of disc degeneration at L2-L3 level 
with hypertrophic changes at the L4-L5 level.  The examiner 
commented that the veteran continued to have significant low 
back pain which limited him in his daily activities.  The 
examiner also noted that the veteran had been found to have a 
significant reduction in the range of motion of the low back 
area and that he reported pain extending into the right lower 
extremity in a radicular pattern.  In an addendum, the 
examiner noted that electrodiagnostic studies of the right 
lower extremity were performed and revealed no current 
abnormalities.  




II.  Analysis

The file shows the RO has properly developed the evidence on 
the veteran's claim for an increase in a 20 percent rating 
for his service-connected low back disability, including 
obtaining medical records and providing him with VA 
examination, and there is no further VA duty to assist him 
with his claim.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 1 114 Stat. 2096 (2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  

Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief.  This is the maximum schedular rating 
assignable under this code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

A 20 percent evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

The most recent February 2000 neurological examination for 
the VA noted that the veteran reported that he had chronic 
low back pain radiating into the right lower extremity.  The 
veteran described the pain as varying in severity from mild 
to severe and indicated that it radiated from the right 
buttock into the posterolateral thigh and left region and 
into the lateral sole of the foot.  He also described a 
burning sensation in the lateral aspect of the right lower 
extremity extending from the lateral thigh to the lateral 
leg, lateral foot, and into the fifth and first toes.  The 
examiner noted that the sensory examination revealed 
decreased pinprick along the right lateral thigh, leg, and 
foot (L5 distribution, primarily).  Deep tendon reflexes were 
1 to 2+ and equal except 1+ to trace ankle jerks, 
bilaterally.  The examiner further reported that the veteran 
had decreased range of motion of the low back with palpable 
muscle spasms.  The impression was chronic low back pain with 
evidence of disc degeneration at the L2-L3 level with 
hypertrophic changes at the L4-L5 level.  In an addendum, the 
examiner noted that electrodiagnostic studies of the right 
lower extremity were performed and revealed no current 
abnormalities.  Additionally, the February 2000 VA spine 
examination report noted that the veteran was able to stand 
erect and that there was no spasm or tenderness noted on 
examination of the back.  

In consideration of the recent medical evidence, and 
resolving reasonable doubt in favor of the veteran 
(38 U.S.C.A. § 5107(b)), the Board finds that his low back 
disability is manifested by severe intervertebral disc 
syndrome, warranting a 40 percent rating under Code 5293.  In 
reaching this determination, the Board has taken into account 
severe limitation of motion, including that due to pain on 
use, associated with intervertebral disc syndrome.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995); 
VAOPGCPREC 36-93.  The Board observes, however, that the 
medical evidence fails to indicate what could reasonably be 
considered to be pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief, as 
required for a 60 percent rating under Code 5293.  In this 
regard, while there have been periodic findings of 
radiculopathy, electrodiagnostic studies at the last VA 
examination were negative.

The February 2000 VA spine examination indicated, as to range 
of motion of the veteran's lumbar spine, that the veteran had 
50 degrees of flexion, 15 degrees of extension, and 15 
degrees of right lateral bending.  The examiner specifically 
noted that the veteran had increased pain on all range of 
motion testing.  The examiner further commented that such 
pain could certainly limit functional ability during flare-
ups or with increased use.  As mentioned, the Board has found 
the veteran has severe limitation of motion of the lumbar 
spine, when the effects of pain are considered.  Such is 
rated 40 percent under Code 5292, which is the maximum rating 
under this code.  If the veteran's low back disability were 
rated as severe lumbosacral strain, a maximum rating of 40 
percent would be permitted under Code 5295.

In sum, the Board finds that an increased rating, to 40 
percent but no higher, is warranted for the veteran's low 
back disability.  


ORDER

An increased rating to 40 percent for a low back disability 
is granted.  



REMAND

The veteran also claims an increase in a 10 percent rating 
for a service-connected right shoulder disability (winged 
scapula).  Although there are some recent treatment records, 
he has not had a thorough VA compensation examination for 
this condition since 1989.  In the judgment of the Board, the 
duty to assist the veteran with this claim includes obtaining 
any other recent treatment records and providing him with a 
VA examination.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, this issue is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all sources of VA or non-VA 
examination or treatment for a right 
shoulder disorder since 1999, and the RO 
should obtain copies of the related 
medical records which are not already on 
file.

2.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his service-connected right shoulder 
disorder (winged scapula).  The claims 
folder should be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and the 
findings reported in detail.  The examiner 
should specifically indicate, in degrees, 
the extent to which there is any 
limitation of motion of the veteran's 
right shoulder, and the effects of pain 
should be assessed.

3.  Thereafter, the RO should review the 
claim for an increased rating for a right 
shoulder disability.  If the claim is 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case, and given the 
opportunity to respond, before the case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 



